Case 1:16-cr-10236-MLW Document 175-1 Filed 04/27/20 Page 1 of 3




                   Exhibit A
      Case 1:16-cr-10236-MLW Document 175-1 Filed 04/27/20 Page 2 of 3



                               FMC DEVENS
                 COMPASSIONATE RELEASE NOTIFICATION FORM

PENA, Robert
Reg. No. 08768-036

On this date, the above individual was informed (verbally and/or in writing) that his request for
Compassionate Release (Program Statement 5050.50) was denied.

The above individual was explained the reasons for denial, how to appeal the decision (if
applicable), how to reapply for Compassionate Release (if applicable), and understands the
processing and current status of his Compassionate Release request, as well as any other
pertinent information.



                                                                            l...j - ;)..   ~   -   .::2._0
                                                                          Date


                                 C. Cozza, ucsw
                                 Clinical Social Worker
                                 FMC Devens
       Case 1:16-cr-10236-MLW Document 175-1 Filed 04/27/20 Page 3 of 3



PENA, Robert
Reg. No. 99739-038
Camp Unit


This is in response to your request for Compassionate Release/Reduction in Sentence (RIS)
consideration, received on April 13, 2020, wherein you are requesting to be considered for RIS
based on concerns about COVID-19. After careful consideration, your request is denied.

Title 18 of the United States Code, section 3582(c)(l)(A), allows a sentencing court, on motion
of the Director of the Bureau of Prisons (BOP), to reduce a term of imprisonment for
extraordinary or compelling reasons. BOP Program Statement No. 5050.50, Compassionate
Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582(c)(l)(A)
and 4205(g), provides guidance on the types of circumstances that present extraordinary or
compelling reasons, such as the inmate 's terminal medical condition; debilitated medical
condition; status as a "new law" elderly inmate, an elderly inmate with medical conditions, or an
"other elderly inmate"; the death or incapacitation of the family member caregiver of the
inmate's child; or the incapacitation of the inmate's spouse or registered partner. Your request
has been evaluated consistent with this general guidance.

The BOP is taking extraordinary measures to contain the spread of COVID-19 and treat any
affected inmates. We recognize that you, like all of us, have legitimate concerns and fears about
the spread and effects of the virus. However, your concern about being potentially exposed to, or
possibly contracting, COVID-19 does not currently warrant an early release from your sentence.
Accordingly, your RIS request is denied at this time.

If you are not satisfied with this response to your request, you may commence an appeal of this
decision via the administrative remedy process by submitting your concerns on the appropriate
form (BP-9) within Odays f the receipt of this response.
